Citation Nr: 0836360	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  05-06 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C. § 1318.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran whose 
active military service extended from December 1952 to 
January 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

An April 2005 rating decision denied entitlement to DIC under 
38 U.S.C. § 1151.  Although the RO included this issue on the 
April 2007 Supplemental Statement of the Case, there is no 
indication of record of the appellant ever filing a notice of 
disagreement with respect to this issue, nor is there any 
evidence of a timely substantive appeal.  This issue in not 
on appeal and not properly before the Board.  

The case was previously before the Board in January 2008, 
when it was remanded to provide the appellant additional 
notification.  The requested action has been completed.  The 
Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The veteran died in September 2003 at the age of 70; 
cerebrovascular infarction with respiratory insufficiency and 
pneumonia was certified as the cause of death.

2.  An April 2001 rating decision showed that, at the time of 
his death, the veteran was not service-connected for any 
disability.

3.  There is no competent medical evidence linking the 
veteran's fatal medical disorders to active service.  

4.  There is no evidence of record showing that the veteran 
had a diagnosis of PTSD.  

5.  The veteran's cause of death was not incurred in or 
aggravated by active service, a service-connected disability 
did not substantially or materially contribute to cause his 
death, and he was not permanently and totally disabled as a 
result of his service-connected disabilities at the time of 
death.

6.  At the time of the veteran's death, there were no due but 
unpaid benefits to which the veteran was entitled at death 
under existing ratings or decisions, or based on evidence in 
the veteran's claims file on the date of his death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.302, 3.303, 3.312 (2007).

2.  The criteria for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2007).

3.  The criteria for entitlement to accrued benefits have not 
been met. 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  This notice was provided to the appellant in a 
letter dated September 2004.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim. The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  This notice was provided 
to the appellant in a letter dated March 2008.  Later in 
March 2008, the appellant responded that she had no 
additional evidence to submit.  The claims were readjudicted 
in a Supplemental Statement of the Case dated July 2008.  
Accordingly, the appellant is not prejudiced by the lack of 
this notification.

With respect to the duty to assist the veteran, it is noted 
that medical records have been obtained in connection with 
the claims.  

The Board has reviewed all of the evidence in the claims 
file, which includes, but is not limited to:  the appellant's 
contentions; the available service medical records; private 
medical records; and, VA examination reports.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, with respect to the appellant's 
claims.

II.  Service Connection for Cause of Death

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2007).

Pertinent case law provides, however, that 38 U.S.C.A. § 
1154(b) does not create a presumption of service connection 
for a combat veteran's alleged disability, and that the 
appellant is required to meet the evidentiary burden as to 
service connection, such as whether there is a current 
disability or whether there is a nexus to service, which both 
require competent medical evidence.  See Collette v. Brown, 
82 F.3d 389, 392 (1996).

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.304 (2007).  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (2007).  Establishing direct service 
connection for a disability, which has not been clearly shown 
in service, requires the existence of a current disability 
and a relationship or connection between that disability and 
a disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(d) 
(1995); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2007). 

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2007).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 38 
C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).

It is not sufficient to show that a service-connected 
disability casually shared in producing death, rather it must 
be shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  However, if the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The United States Court of Appeal for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

In this case, service records show the veteran had active 
military service from December 1952 to January 1955.  The 
evidence of record reveals that during service he engaged in 
combat with the enemy during active service in Korea; he was 
awarded the Combat Infantryman Badge.  At the time of the 
veteran's death, service connection had not been established 
for any disability.  

The veteran's service medical records have been reported to 
have been destroyed by fire and unavailable.  However, his 
January 1955 separation examination report is of record.  
Clinical evaluation of the veteran's heart and vascular 
system, as well as psychiatric clinical evaluation, were all 
normal on separation.  

A January 1973 VA psychiatric examination revealed a 
diagnosis of anxiety neurosis.  A January 1973 rating 
decision denied entitlement to nonservice connected pension.  

A November 1973 VA psychiatric examination diagnosed the 
veteran schizophrenia.  A January 1974 rating decision 
determined that the veteran was permanently and totally 
disabled for nonservice connected pension purposes because of 
his schizophrenia.  November 1975 and May 1978 VA examination 
reports reveal a continued diagnosis of severe chronic 
schizophrenia.  

VA medical treatment records dated from July to December 2000 
reveal that the veteran had high blood pressure and that he 
had suffered a cerebrovascular accident (CVA), a stroke.  A 
January 2001 VA examination report confirmed a prior history 
of CVA.  

In July 2003, the veteran's wife filed a claim on his behalf 
for service connection for PTSD.  

Records show the veteran died in September 2003 at the age of 
70.  Cerebrovascular infarction with respiratory 
insufficiency and pneumonia was certified as the cause of 
death.  

A May 2005 letter from a private physician stated that he had 
treated the veteran from 1992 to 2003 and that during that 
time the veteran had diagnoses of:  high blood pressure, 
asthma, CVA, and anxiety disorder.  The physician indicated 
that the psychiatric disorder exacerbated the veteran's 
physical disabilities.  

The preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  
Simply put, the veteran was not service-connected for any 
disability at the time of his death.  There is no medical 
evidence linking the veteran's fatal stroke to active 
military service.  To the extent that the veteran had a 
psychiatric disability which may have exacerbated his 
cardiovascular disorders and contributed to his fatal stroke, 
there is no evidence linking any psychiatric condition to 
active military service.  Specifically, prior VA rating 
decisions determined that the veteran's psychiatric disorder 
was only for pension purposes.  As there is no basis for 
establishing service connection for the veteran's fatal 
cardiovascular disorders, including the fatal cerebrovascular 
infarction, there is no basis for a finding that a service-
connected disability caused or contributed to cause his 
death.  

With respect to the veteran's nonservice connected 
psychiatric disability, the service medical records available 
do not reveal any complaints of, or treatment for any 
psychiatric disorders during service.  As noted above, 
psychiatric evaluation on the veteran's 1955 separation 
examination report revealed that the veteran was normal, with 
no abnormalities noted by the examining physician.  The 
evidence of record clearly reveals that the veteran had a 
diagnosis of anxiety neurosis and later schizophrenia from 
approximately 1973, almost 2 decades after the veteran 
separated from service.  Moreover, there is nothing linking 
the veteran's diagnosed psychiatric disorder to active 
military service.  As there is no basis for establishing 
service connection for the veteran's schizophrenia, there is 
no basis for a finding that a service-connected disability 
caused or contributed to cause his death.

There is also no basis for finding that a service-connected 
disability substantially or materially contributed to cause 
death. Therefore, service connection for the cause of the 
veteran's death must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). Here, the preponderance 
of the evidence is against the claim.

III.  DIC under 38 U.S.C.A. § 1318

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of a veteran. 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.5(a).  The payment of DIC to a benefits-eligible 
surviving spouse is also authorized in cases where a 
veteran's death was not service-connected, provided that the 
veteran was in receipt of or "entitled to receive" 
compensation at the rate of a 100 percent (total) rating due 
to service-connected disability for a period of at least 5 
years from the date of his discharge or release from active 
duty, for 10 or more years immediately preceding his death, 
or for a continuous period of not less than 1 year 
immediately preceding death if the veteran was a former 
prisoner of war who died after September 30, 1999.  38 
U.S.C.A. § 1318; 38 C.F.R. § 3.22.

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
interpreted 38 C.F.R. § 3.22(a) as permitting a DIC award in 
a case where the veteran had not established entitlement to 
VA compensation for a service-connected total disability and 
had never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that the language of 38 C.F.R. § 
3.22(a) would permit a DIC award where it is determined that 
the veteran "hypothetically" would have been entitled to a 
total disability rating for the required period if he or she 
had applied for compensation during his or her lifetime.

Effective January 21, 2000, VA promulgated a final regulation 
pertaining to DIC benefits for survivors of certain veterans 
rated totally disabled at time of death. See 65 Fed. Reg. 
3,388-3,392 (2000).  The final regulation established an 
interpretive rule reflecting VA's conclusion that 38 U.S.C.A. 
§ 1318(b) authorizes payment of DIC only in cases where the 
veteran had, during his or her lifetime, established a right 
to receive total service-connected disability compensation 
from VA for the period required by that statute, or would 
have established such a right if not for clear and 
unmistakable error by VA.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under a 
different statute, 38 U.S.C.A. § 1311(a)(2) (West 2002) 
(veteran required to have been rated totally disabled for a 
continuous period of eight years prior to death), the 
implementing regulation, 38 C.F.R. § 20.1106, does permit 
"hypothetical entitlement."

However, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (38 U.S.C.A. § 1311 and 38 
U.S.C.A. § 1318) in conflicting ways.  The Federal Circuit 
remanded the case, and directed VA to stay all proceedings 
involving claims for DIC benefits under 38 U.S.C.A. § 1318 
where the outcome was dependent on 38 C.F.R. § 3.22, pending 
the conclusion of expedited VA rulemaking.

Accordingly, on April 5, 2002, VA amended 38 C.F.R. § 20.1106 
to provide that there would be no "hypothetical" 
determinations as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C. § 1311(a)(2). See 67 Fed. Reg. 
16,309-16,317 (April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 
2003), regarding a challenge to the validity of 38 C.F.R. § 
3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 38 
U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening "hypothetical 
entitlement" claims.

Thus, VA has established that "hypothetical entitlement" is 
not a viable basis for establishing benefits under either 38 
U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318. However, in 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), the Court 
determined that the theory of hypothetical entitlement should 
be applied to claims pending prior to the date of the change 
of 38 C.F.R. § 3.22, on January 21, 2000.  Prior to that 
time, the amended 38 C.F.R. § 3.22 could not be retroactively 
applied.  On appeal, the Federal Circuit reversed the 
decision of the Court, holding that the application of 
amended section 3.22 to the appellee's claim did not create 
an unlawful retroactive effect because it did not 
retrospectively diminish any of her rights to benefits.  
Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).  Thus, 
the Federal Circuit held that 38 C.F.R. § 3.22, as amended in 
2000, did not have an unlawful retroactive effect and may be 
applied to claims for DIC benefits filed by survivors before 
the amendment took effect.  Accordingly, consideration of 
hypothetical entitlement may not be considered by the Board.  
See Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).  

Therefore, the only possible ways of prevailing on a claim 
for benefits under 38 U.S.C.A. § 1318 are: (1) to meet the 
statutory duration requirements for a total disability rating 
at the time of death; or (2) to show that such requirements 
would have been met, but for clear and unmistakable error in 
a previous decision.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  

The veteran was not service connection for any disability 
during his lifetime.  Although he was determined to be 
permanently and totally disabled for nonservice connected 
pension purposes, this was due to his nonservice connected 
schizophrenia.  Accordingly, no service-connected disorder 
was rated by VA as totally disabling for a continuous period 
of at least 10 years immediately preceding death and was not 
continuously rated totally disabling for a period of not less 
than five years from the date of his discharge from active 
duty.  Additionally, the veteran was not a former prisoner of 
war.

In addition, the veteran was not "entitled to receive" 
compensation for a service-connected disability rated totally 
disabling for a continuous period of at least 10 years 
immediately preceding his death within the meaning of the law 
because none of the circumstances specified in 38 C.F.R. § 
3.22(b) under which a veteran might have been entitled to 
receive compensation but was not in actual receipt of 
compensation are shown or alleged to be applicable in the 
present case.  Accordingly, DIC under 38 U.S.C.A. § 1318 is 
not warranted.

IV. Entitlement to Accrued Benefits

At the time of the veteran's death, there was a pending claim 
for entitlement to service connection for PTSD.  Although the 
veteran's claim terminated with his death, the regulations 
set forth a procedure for a qualified survivor to carry on, 
to a limited extent, a deceased veteran's claim for VA 
benefits by submitting a timely claim for accrued benefits.  
38 U.S.C.A. § 5121; see Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  Thus, while the claim for accrued benefits is 
separate from the claim for service connection filed by the 
veteran prior to his death, the accrued benefits claim is 
derivative of the veteran's claim, and the appellant takes 
the veteran's claim as it stood on the date of his death.  
See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); 
Jones v. West, 146 F.3d 1296 (Fed. Cir. 1998).

The law applicable to this claim for accrued benefits 
provides that certain individuals may be paid periodic 
monetary benefits, due and unpaid for a period not to exceed 
two years, to which the veteran was entitled at the time of 
his death under existing ratings or based on evidence in the 
file at the time of the veteran's death.  38 U.S.C.A. § 
5121(a); 38 C.F.R. § 3.1000.

Again, as noted above, the veteran served on active duty from 
December 1952 to January 1955.  The evidence of record 
reveals that during service he engaged in combat with the 
enemy during active service in Korea and that he was awarded 
the Combat Infantryman Badge.  His January 1955 separation 
examination report is of record and reveals a normal 
psychiatric clinical evaluation on separation.  

A January 1973 VA psychiatric examination revealed a 
diagnosis of anxiety neurosis.  A January 1973 rating 
decision denied entitlement to nonservice connected pension.  

A November 1973 VA psychiatric examination diagnosed the 
veteran schizophrenia.  A January 1974 rating decision 
determined that the veteran was permanently and totally 
disabled for nonservice connected pension purposes because of 
his schizophrenia.  A May 1978 VA examination report reveals 
a continued diagnosis of severe chronic schizophrenia.  Based 
upon the diagnosis of schizophrenia, the veteran received 
nonservice connected pension benefits from 1973 until his 
death in 2003.  

The evidence of record at the time of the veteran's claim for 
service connection for PTSD in July 2003, and at his death in 
September 2003, is as mentioned above.  There is absolutely 
no medical evidence showing a diagnosis of PTSD.  There is no 
medical evidence linking any of the veteran's variously 
diagnosed psychiatric disabilities to active service.  
Accordingly, service connection for PTSD for accrued benefits 
purposes must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application. Gilbert, 1 Vet. App. at 49.


	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependency and Indemnity Compensation under 38 U.S.C.A. § 
1318 is denied.

Entitlement to service connection for PTSD for accrued 
benefits purposes is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


